Exhibit Armco Metals to establish an OTO platform for steel scrap business SAN MATEO, Calif., July 20, 2015 Armco Metals Holdings, Inc. ("Armco Metals " or "the Company") (NYSE MKT:AMCO), a distributor of imported metal ores and a steel recycler in China, today announced that its Armco Metals (Shanghai) Holding, Ltd. subsidiary ("Armco Metals Shanghai") is establishing an OTO (Online to Offline) platform for steel scrap business with business partners. The new operations will be conducted through, Shanghai Meng Yi Network Technology Co., Ltd. ("Meng Yi"), which has been in the process of registration and will serve as the operating entity to establish and operate the ecommerce trading platform for steel scrap productsThis is a new strategic development for Armco Metals to expand and enlarge the steel scrap business from traditional trading model to OTO platform model with additional value-added services. The new company is in the process of registration with registered capital of CNY 10 million ("approximately $1.6 million") and is being organized by four shareholders, including Armco Metals Shanghai, which will be the largest shareholder holding 34.3% ownership of the new company by contributing CNY 1.4 million ("approximately $0.23 million) and business know-how. The other three shareholders will own 21.9% interest each by contributing CNY2.85 million ("approximately $0.46 million"). The other shareholders include two Chinese business entities and one Chinese individual. One of shareholders, Shanghai Pianzhou Assets Management Co, Ltd., was Armco Metal's customer and the other two shareholders had no previous relationships with Armco Metals. Meng Yi will be operated from and based in Shanghai once registered and Mr. Kexuan Yao, Chairman of Armco Metals, will serve as executive director of the new company at no additional compensation. Meng Yi will create an OTO platform connecting decentralized steel scrap suppliers from upstream with downstream steel mills via internet and provide the services for facilitating steel mill's purchase from and payment to suppliers. “
